ORDER

PER CURIAM.
This is an appeal from a final award of the Labor and Industrial Relations Commission affirming, as modified, the award of the Administrative Law Judge under the Workers’ Compensation Act. The decision of the Commission is supported by competent and substantial evidence on the whole record. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*649The judgment is affirmed in accordance with Rule 84.16(b).